Citation Nr: 0503285	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic myeloid 
leukemia, to include as due to exposure to herbicides and/or 
benzene.

2.  Entitlement to service connection for squamous cell 
carcinoma and basal cell carcinoma, to include as due to 
exposure to herbicides and/or benzene.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, a February 2002 RO rating 
decision denied service connection for chronic myeloid 
leukemia.  In September 2002, the RO denied a claim of 
entitlement to service connection for squamous cell carcinoma 
and basal cell carcinoma.  

In October 2004, the veteran and his spouse appeared and 
testified via videoconference transmission before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran alleges that his chronic myeloid leukemia, as 
well as squamous cell carcinoma and basal cell carcinoma, are 
related to his in-service exposure to herbicides and/or 
benzene.  He served as a construction equipment operator at 
Phu Cat Air Base in Vietnam from July 1967 to August 1968.  
At this time, he claims exposure to multiple types of 
herbicides as well as diesel fume exhaust from his use of 
heavy construction equipment.  He subsequently served as a 
vehicle operator at Sewart Air Force Base (AFB) wherein he 
claims exposure to benzene present throughout the base.

The veteran has submitted treatise information indicating 
that the U.S. military sprayed multiple types of defoliants 
in the Republic of Vietnam from 1961 to 1971.  A study 
performed by the Lymphoma Research Foundation (LRF) concluded 
that the chemical compounds used in the defoliants may be 
associated with an increased risk of blood cancers, to 
include chronic myelogenous leukemia.  A publication from the 
U.S. Department of Labor indicates that benzene is a chemical 
associated with diesel exhaust.  An article published by the 
Agency for Toxic Substances and Disease Registry (ATSDR) 
indicates that long-term exposure to benzene, defined as 365 
days or longer, may involve harm to the blood and bone 
marrow.  Articles published by the National Institute for 
Occupational Safety and Health (NIOSH) and The Skin Cancer 
Foundation suggest that diesel exhaust exposure may have an 
association with the development of skin cancer.

The veteran has submitted private medical opinion concluding 
that his chronic myeloid leukemia is as likely as not related 
to his exposure to both herbicides and benzene.  In June 
2003, a VA examiner concluded that the veteran's in-service 
exposure to benzene was not the cause of his chronic myeloid 
leukemia, but provided no opinion with respect to the effects 
of his herbicide exposure either singly or combined with the 
benzene exposure.  On review of this evidence, the Board 
finds that medical opinions are necessary in order to 
determine whether an association exists between the veteran's 
diagnosed chronic myeloid leukemia, squamous cell carcinoma 
and/or basal cell carcinoma and his in-service exposure to 
herbicides and/or benzene.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran's claim folder should be 
reviewed by an appropriate specialist for an 
opinion as to whether an association exists 
between his chronic myeloid leukemia, 
squamous cell carcinoma, or basal cell 
carcinoma and his in-service exposure to 
herbicides and/or benzene.  The examiner 
should thoroughly review the contents of the 
claims folder, including the treatise 
materials regarding the possible carcinogenic 
effects of herbicides and benzene, and 
address the following questions:

A)  Is it at least as likely as not 
that the veteran's diagnosed chronic 
myeloid leukemia is causally related 
to the cumulative effects of his in-
service exposure to herbicides and 
benzene?
B)  Is it at least as likely as not 
that the veteran's diagnosed squamous 
cell carcinoma is causally related to 
the cumulative effects of his in-
service exposure to herbicides and 
benzene?
C)  Is it at least as likely as not 
that the veteran's diagnosed basal 
cell carcinoma is causally related to 
the cumulative effects of his in-
service exposure to herbicides and 
benzene?

In arriving at these opinions, the examiner 
should provide a rationale for the 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


